Filed pursuant to Rule 433 Dated May 8, 2009 Relating to Pricing Supplement No. 101 dated May 8, 2009 to Registration Statement No. 333-156423 Global Medium-Term Notes, Series F Fixed Rate Senior Notes Due 2014 Fixed Rate Senior Notes Due 2019 Fixed Rate Senior Notes Due 2014 Issuer: Morgan Stanley Principal Amount: $2,000,000,000 Maturity Date: May 13, 2014 Trade Date: May 8, 2009 Original Issue Date (Settlement): May 13, 2009 Interest Accrual Date: May 13, 2009 Issue Price (Price to Public): 99.651% Agents’ Commission: 0.35% of the principal amount All-in Price: 99.301% Net Proceeds to Issuer: $1,986,020,000 Interest Rate: 6.00% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each May 13 and November 13, commencing November 13, 2009 Day Count Convention: 30/360 Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: TBD ISIN: TBD Issuer Ratings: A2 (Moody’s) / A (Standard & Poor’s) / A (Fitch) / A+ (R&I)/ A (high) (DBRS) (Negative / Negative / Stable / Negative / Negative) Agents: Morgan Stanley & Co. Incorporated and such other agents as shall be named in the above-referenced Pricing Supplement Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The notes are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank.This debt is not guaranteed under the Federal Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program. Fixed Rate Senior Notes Due 2019 Issuer: Morgan Stanley Principal Amount: $2,000,000,000 Maturity Date: May 13, 2019 Trade Date: May 8, 2009 Original Issue Date (Settlement): May 13, 2009 Interest Accrual Date: May 13, 2009 Issue Price (Price to Public): 99.769% Agents’ Commission: 0.45% of the principal amount All-in Price: 99.319% Net Proceeds to Issuer: $1,986,380,000 Interest Rate: 7.30% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each May 13 and November 13, commencing November 13, 2009 Day Count Convention: 30/360 Optional Make-Whole Redemption: Yes (treasury spread: plus 50 basis points) Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: TBD ISIN: TBD Issuer Ratings: A2 (Moody’s) / A (Standard & Poor’s) / A (Fitch) / A+ (R&I)/ A (high) (DBRS) (Negative / Negative / Stable / Negative / Negative) Agents: Morgan Stanley & Co. Incorporated and such other agents as shall be named in the above-referenced Pricing Supplement Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The notes are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank.This debt is not guaranteed under the Federal Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program. The issuer has filed a registration statement (including a prospectus) with the SEC for the offerings to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and these offerings.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offerings will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Prospectus Supplement Dated December 23, 2008 Prospectus
